Exhibit 10.1
 
 
ACQUISITION OF ASSETS AGREEMENT
 
This ACQUISITION OF ASSETS AGREEMENT dated as of April 22 , 2015 (this
"Agreement") is by and between RThree Technologies, Inc., a Canidian
Corporation, ("R3 TECH" and/or "Seller") and Vacation, Inc., located at 112
North Curry Street, Carson City, Nevada 89703 ("Vacation" and/or "Company") a
publicly listed company on the OTCBB, under the symbol "VCHS", concerning the
acquisition of Seller's assets by Company. R3 TECH and Vacation are collectively
referred to herein as the "Parties".
WHEREAS, the board of-directors of Vacation and the shareholders of R3 TECH have
approved the acquisition of R3 TECH assets by Vacation (the "Acquisition") upon
the terms, and subject to the conditions, set forth in this Agreement;
WHEREAS, it is intended that, for federal income tax purposes, the Acquisition
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated there under (the "Code"); and
WHEREAS, R3 TECH and Vacation desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement.
WHEREAS, Vacation desires to acquire 100% of the assets of R3 TECH;
WHEREAS, Upon completion of the acquisition, Vacation desires to engage R3 TECH
Management ("R3 TECH Management") pursuant to the terms of a Management
Agreement;
AND WHEREAS, the Boards of Directors of Vacation and R3 TECH Management deem it
advisable and in their best interests (i) that the members of R3 TECH acquire a
60% interest in the securities of Vacation, and (ii) Vacation acquire a 100%
controlling interest in the assets of R3 TECH, all in accordance with the terms
and conditions of this Reorganization Agreement.
NOW, THEREFORE, the parties hereto make the following promises, covenants,
representations, warranties and agreements:
1.   Pre-Closing Actions of Vacation. Either prior to or immediately upon
execution of this Agreement and prior to the Closing Date as set forth herein,
Vacation shall undertake the following actions:
(a)   The Board of Directors of Vacation shall unanimously approve and deliver
to Lanham & Lanham, LLC ("Lanham & Lanham" and/or the "Escrow Agent") in escrow
resolutions with respect to (a) approving the Transactions set forth herein; (b)
increasing or directing the size of the Board of Directors to be only one
member; (c) electing Stan Kolaric to be the only member of the Board of
Directors, (d) the authorized capital stock of Vacation will be two hundred
million (200,000,000) common shares, with ten million (10,000,000) preferred
shares of stock, and (e) approving a name change of the corporation to R3 TECH,
Inc.

--------------------------------------------------------------------------------





(b)   Vacation shall prepare and deliver to counsel for R3 TECH for review a
Form 8-K filing which reflects the transactions contemplated by this Agreement,
as required to be filed with the Securities and Exchange Commission (the
"Commission") on the Closing Date (defined below)
(c)   Vacation shall take such actions as are required such that at Closing
there shall be approximately a total of 79,900,000 (this is post rolled shares)
shares of common stock issued and outstanding and no preferred stock
outstanding.
(d)   Vacation shall issue and deliver to the Escrow Agent a total of
49,500,000(this is off of the cap table you gave me.  These are the restricted
shares) shares of common stock of Vacation (which at the time of Closing will
reflect approximately 60% of the fully diluted issued and outstanding common
stock of Vacation) for delivery (i) shares to members of R3 TECH at Closing as
directed by R3 TECH Management (the "Escrowed Vacation Shares").
(e)   Vacation shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.
2.   Pre-Closing Actions of R3 TECH. Immediately upon execution of this
Agreement and prior to the Closing Date as set forth herein, R3 TECH shall
undertake the following actions:
(a)   R3 TECH shall cause its Board of Directors to execute and deliver
resolutions approving the Transactions set forth herein. R3 TECH shall cause its
shareholders to execute and deliver resolutions approving the Transactions set
forth herein, as well as the increase in authorized stock and the name change.
(b)   R3 TECH shall deliver to Lanham & Lanham as Escrow (the "Escrow Agent")
limited liability company interests which represents 100% of the assets of R3
TECH, for delivery to Vacation at Closing (the "Escrowed R3 Tech Assets").
(c)   R3 TECH shall cooperate with its reasonable best efforts to assist
Vacation to prepare and complete the documents necessary to be filed with local,
state and federal authorities to consummate the transactions contemplated
hereby.
3.   Conditions to Closing. The parties' obligation to close the proposed
Acquisition will be subject to specified conditions precedent including, but not
limited to, the following:
(a)   The representations and warranties of R3 TECH as set forth in Section 6
herein shall remain accurate as of the Closing Date and no material adverse
change in the business of R3 TECH shall have occurred.
(b)   The representations and warranties of Vacation as set forth in Section 7
herein shall remain accurate as of the Closing Date and no material adverse
change in the business of Vacation shall have occurred.
(c)   All the documents necessary to be filed with local, state and federal
authorities, including without limitation the Form 8-K, are prepared.
- 2 -

--------------------------------------------------------------------------------





(d)   Vacation shall have provided the board and shareholder resolutions and any
other approval required to complete the board election, authorized share
increase and the name change.
(e)   Vacation shall retain its good standing as a publicly company quoted on
the OTCBB under the symbol "Vacation".
4.   At and subsequent to the Closing.
(a)   At the Closing, Lanham & Lanham shall release from escrow letters of
resignation and the Vacation Board Resolutions effectuating the election of Stan
Kolaric to the Board of Directors as the only Board Member.
(b)   At the Closing, Lanham & Lanham shall deliver the Escrowed Vacation Shares
to R3 TECH for delivery to owners of R3 TECH.
(c)   At the Closing, Lanham & Lanham shall deliver the Escrowed R3 Tech Assets
to Vacation.
(d)   At the Closing, the existing officers of Vacation shall resign and be
replaced by those officers appointed by the new Board of Directors identified in
4(a) above.
(e)   Immediately subsequent to the Closing, the combined entities will file the
Form 8-K required for the transactions contemplated by this Agreement.
(g)   Said Loan is hereby acknowledged and adopted by Vacation.
5.   Timing of Closing. The Closing is anticipated to occur within 30 days of
this Agreement, but shall occur upon the satisfaction of the conditions set
forth in this Agreement and upon instructions from the parties hereto to the
Escrow Agent. The Closing Date shall be mutually agreed upon by the parties, but
shall occur as soon as possible after the execution of this Agreement and upon
completion of the amendment to the Articles of Incorporation and completion of
the audited R3 TECH financial statements, unless the Escrow Agent receives
instructions otherwise from the parties or notice from a party that the
conditions set forth herein have not occurred. In the event the Closing does not
occur on or before June 1, 2015, or upon mutual written instructions from the
Parties hereto, (i) the Escrow Agent shall return the Escrowed R3 Tech Assets to
R3 TECH and (ii) the Escrow Agent shall return the Escrowed Vacation Shares to
Vacation.
6.   Representations of R3 TECH. Except as set forth in the R3 TECH Financial
Statements delivered as set forth in Section 2(c) above, R3 TECH represents and
warrants as follows:
(a)   Ownership of Shares. As of the Closing Date, Vacation will become the
record and beneficial owner of the Escrowed R3 Tech Assets. The Escrowed R3 Tech
Assets will be free from claims, liens or other encumbrances, except as provided
under applicable federal and state securities laws. The Escrowed R3 Tech Assets
shall reflect 100% of the ownership equity of R3 TECH.
- 3 -

--------------------------------------------------------------------------------





(b)   Fully paid and Nonassessable. The Escrowed R3 Tech Assets constitute duly
and validly issued ownership interests of R3 TECH, and are fully paid and
nonassessable, and R3 TECH further represents that it has the power and the
authority to execute this Agreement and to perform the obligations contemplated
hereby;
(c)   Organization of R3 TECH; Authorization. R3 TECH is a company duly
organized, validly existing and in good standing under the laws of the State of
Nevada with full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. R3 TECH is qualified to do
business in the State of Nevada. The execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate action and this
Agreement constitutes a valid and binding obligation of R3 TECH enforceable
against it in accordance with its terms. R3 TECH has no subsidiaries.
(d)   Capitalization. All of the issued and outstanding share interests of R3
TECH are validly issued, fully paid and non-assessable and there is not and as
of the Closing Date there will not be outstanding any warrants, options or other
agreements on the part of any of R3 TECH obligating such entity to issue any
additional shares of common or preferred stock, any ownership interest or any of
its securities of any kind.
(e)   No Conflict as to R3 TECH. Neither the execution and delivery of this
Agreement nor the consummation of the exchange of the Escrowed R3 Tech Assets
will (a) violate any provision of the membership agreement or by-laws (or other
governing instrument) of R3 TECH or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
Encumbrance upon any property or assets of R3 TECH under, any material agreement
or commitment to which R3 TECH is a party or by which its property or assets is
bound, or to which any of the property or assets of R3 TECH is subject, or (c)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or other Governmental Body applicable to R3 TECH except, in the case
of violations, conflicts, defaults, terminations, accelerations or encumbrances
described in clause (b) of this Section for such matters which are not likely to
have a material adverse effect on the business or financial condition of R3
TECH.
(f)   Consents and Approvals of Governmental Authorities. No consent, approval
or authorization of, or declaration, filing or registration with, any
Governmental Body is required to be made or obtained by R3 TECH in connection
with the execution, delivery and performance of this Agreement by R3 TECH or the
consummation of the sale of the Escrowed R3 TECH Assets.
(g)   Other Consents. No consent of any Person is required to be obtained by R3
TECH to the execution, delivery and performance of this Agreement or the
consummation of the sale of the Escrowed R3 Tech Assets, including, but not
limited to, consents from parties to leases or other agreements or commitments,
except for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of R3 TECH as a
whole.
- 4 -

--------------------------------------------------------------------------------





(h)   Litigation. There is no action, suit, inquiry, proceeding or investigation
by or before any Court or Governmental body pending or threatened in writing
against or involving R3 TECH which is likely to have a material adverse effect
on the business or financial condition of R3 TECH as a whole, or which questions
or challenges the validity of this Agreement. R3 TECH is not subject to any
judgment, order or decree that is likely to have a material adverse effect on
the business or financial condition of R3 TECH as a whole.
(i)   Absence of Certain Changes. R3 TECH has not:
1.   suffered the damage or destruction of any of its properties or assets
(whether or not covered by insurance) which is materially adverse to the
business or financial condition, or made any disposition of any of its material
properties or assets other than in the ordinary course of business;
2.   made any change or amendment in its certificate of incorporation or
by-laws, or other governing instruments;
3.   other than the R3 TECH Escrowed Shares, issued or sold any Equity
Securities or other securities, acquired, directly or indirectly, by redemption
or otherwise, any such Equity Securities, reclassified, split-up or otherwise
changed any such Equity Security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;
4.   organized any new Subsidiary or acquired any Equity Securities of any
Person or any equity or ownership interest in any business;
5.   borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money.
6.   paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;
7.   prepaid any material obligation having a maturity of more than 90 days from
the date such obligation was issued or incurred;
8.   cancelled any material debts or waived any material claims or rights,
except in the ordinary course of business;
9.   disposed of or permitted to lapse any rights to the use of any material
patent or registered trademark or copyright or other intellectual property owned
or used by it;
10.   sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;
- 5 -

--------------------------------------------------------------------------------





11.   granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);
12.   purchased or entered into any contract or commitment to purchase any
material quantity of raw materials or supplies, or sold or entered into any
contract or commitment to sell any material quantity of property or assets,
except (i) normal contracts or commitments for the purchase of, and normal
purchases of, raw materials or supplies, made in the ordinary course business,
(ii) normal contracts or commitments for the sale of, and normal sales of,
inventory in the ordinary course of business, and (iii) other contracts,
commitments, purchases or sales in the ordinary course of business;
13.   written off or been required to write off any notes or accounts receivable
in an aggregate amount in excess of $2,000;
14.   written down or been required to write down any inventory in an aggregate
amount in excess of $ 2,000;
15.   entered into any collective bargaining or union contract or agreement; Or
16.   other than the ordinary course of business, incurred any liability
required by generally accepted accounting principles to be reflected on a
balance sheet and material to the business or financial condition of R3 TECH and
their subsidiaries taken as a whole.
(j)   Compliance with Law. The operations of R3 TECH have been conducted in
accordance with all applicable laws and regulations of all Governmental Bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of R3 TECH as a whole. R3 TECH has not received any notification of any asserted
present or past failure by it to comply with any such applicable laws or
regulations. R3 TECH has all material licenses, permits, orders or approvals
from the Governmental Bodies required for the conduct of its business, and is
not in material violation of any such licenses, permits, orders and approvals.
All such licenses, permits, orders and approvals are in full force and effect,
and no suspension or cancellation of any thereof has been threatened.
- 6 -

--------------------------------------------------------------------------------





(k)   Title to Properties. R3 TECH owns all the material properties and assets
that it purports to own (real, personal and mixed, tangible and intangible),
including, without limitation, all the material properties and assets reflected
in the R3 TECH Financial Statements. All properties and assets, including
without limitation technology and intangible assets, are free and clear of all
material encumbrances and are not, in the case of real property, subject to any
material rights of way, building use restrictions, exceptions, variances,
reservations or limitations of any nature whatsoever except, with respect to all
such properties and assets, (a) mortgages or security interests shown on the R3
TECH Financial Statements as securing specified liabilities or obligations, with
respect to which no default (or event which, with notice or lapse of time or
both, would constitute a default) exists, (b) mortgages or security interests
incurred in connection with the purchase of property or assets after the date of
such financial statements (such mortgages and security interests being limited
to the property or assets so acquired), with respect to which no default (or
event which, with notice or lapse of time or both, would constitute a default)
exists, (c) as to real property, (i) imperfections of title, if any, none of
which materially detracts from the value or impairs the use of the property
subject thereto, or impairs the operations of R3 TECH as a whole and (ii) zoning
laws that do not impair the present or anticipated use of the property subject
thereto, and (d) liens for current taxes not yet due. The properties and assets
of R3 TECH include all rights, properties and other assets necessary to permit
R3 TECH to conduct business in all material respects in the same manner as it is
conducted on the date of this Agreement.
7.   Representations of Vacation. Vacation for its respective rights and
interests represents and warrants as follows:
(a)   Organization; Authorization. Vacation is a corporation duly organized,
validly existing and in good standing under the laws of Nevada with full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action of
Vacation and this Agreement constitutes a valid and binding obligation;
enforceable against in accordance with its terms. Vacation has no subsidiaries.
- 7 -

--------------------------------------------------------------------------------





(b)   Capitalization.   The authorized capital stock of Vacation consists of
200,000,000 shares of common stock, par value $0.001 per share, and no shares of
preferred stock, authorized. As of the date of this Agreement, Vacation has
approximately 69,920,000 shares of common stock issued and outstanding and no
shares of preferred stock issued and outstanding. As of the Closing Date,
Vacation shall have no more than 80,000,000 shares of common stock outstanding
(not including the Vacation Escrowed Shares). No shares have otherwise been
registered under state or federal securities laws. As of the Closing Date, all
of the issued and outstanding shares of common stock of Vacation are validly
issued, fully paid and non-assessable and, there is not and as of the Closing
Date there will not be outstanding any warrants, options or other agreements on
the part of Vacation obligating any of Vacation to issue any additional shares
of common or preferred stock or any of its securities of any kind, except for
such shares or securities called for in this Agreement. The Common Stock of
Vacation is presently quoted on the over-the-counter bulletin board under the
symbol "VCHS". Vacation is current in all of its required filings with the US
Securities and Exchange Commission. Vacation is not a "shell" corporation as
defined by Rule 405 promulgated by the US Securities and Exchange Commission.
(c)   No Conflict as to Vacation and Subsidiaries. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will (a) violate any provision of the articles of incorporation or
organization of Vacation or any of its Subsidiaries or (b) violate, or be in
conflict with, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or excuse performance by any
Person of any of its obligations under, or cause the acceleration of the
maturity of any debt or obligation pursuant to, or result in the creation or
imposition of any Encumbrance upon any property or assets of any of Vacation or
any of its Subsidiaries under, any material agreement or commitment to which any
of Vacation, any of its Subsidiaries is a party or by which any of their
respective property or assets is bound, or to which any of the property or
assets of any of Vacation or any of its Subsidiaries is subject, or (c) violate
any statute or law or any judgment, decree, order, regulation or rule of any
court or other Governmental Body applicable to Vacation or any of its
Subsidiaries except, in the case of violations, conflicts, defaults,
terminations, accelerations or Encumbrances described in clause (b) of this
Section for such matters which are not likely to have a material adverse effect
on the business or financial condition of Vacation and its subsidiaries, taken
as a whole.
(d)   Consents and Approvals of Governmental Authorities. Except with respect to
a Form 8-K filing with the US Securities and Exchange Commission, as well as a
14C Information Statement to complete an increase in authorized stock and a name
change, no consent, approval or authorization of, or declaration, filing or
registration with, any Governmental Body is required to be made or obtained by
Vacation in connection with the execution, delivery and performance of this
Agreement by Vacation or the consummation of the transactions contemplated
herein.
- 8 -

--------------------------------------------------------------------------------





(e)   Other Consents. No consent of any Person is required to be obtained by
Vacation to the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated herein, including, but not limited
to, consents from parties to leases or other agreements or commitments, except
for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of Vacation.
(f)   Litigation. There is no action, suit, inquiry, proceeding or investigation
by or before any court or Governmental Body pending or threatened in writing
against or involving Vacation or any of its Subsidiaries which is likely to have
a material adverse effect on the business or financial condition of Vacation and
any of its Subsidiaries, taken as whole, or which would require a payment by
Vacation or its subsidiaries in excess of $10,000 in the aggregate or which
questions or challenges the validity of this Agreement. Neither Vacation nor any
or its Subsidiaries is subject to any judgment, order or decree that is likely
to have a material adverse effect on the business or financial condition of
Vacation or any of its Subsidiaries, taken as a whole, or which would require a
payment by Vacation or its Subsidiaries in excess of $10,000 in the aggregate.
(g)   Absence of Certain Changes. Neither Vacation nor any of its Subsidiaries
has:
1.   suffered the damage or destruction of any of its properties or assets
(whether or not covered by insurance) which is materially adverse to the
business or financial condition of Vacation and its Subsidiaries, taken as a
whole, or made any disposition of any of its material properties or assets other
than in the ordinary course of business;
2.   not made any change or amendment in its certificate of incorporation or
by-laws, or other governing instruments;
3.   other than the Vacation Escrowed Shares, issued or sold any Equity
Securities or other securities, acquired, directly or indirectly, by redemption
or otherwise, any such Equity Securities, reclassified, split-up or otherwise
changed any such Equity Security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;
4.   organized any new Subsidiary or acquired any Equity Securities of any
Person or any equity or ownership interest in any business;
5.   borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money.
6.   paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;
7.   prepaid any material obligation having a maturity of more than 90 days from
the date such obligation was issued or incurred;
- 9 -

--------------------------------------------------------------------------------





8.   cancelled any material debts or waived any material claims or rights,
except in the ordinary course of business;
9.   disposed of or permitted to lapse any rights to the use of any material
patent or registered trademark or copyright or other intellectual property owned
or used by it;
10. sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;11. granted any general
increase in the compensation of officers or employees (including any such
increase pursuant to any employee benefit plan);
12.   purchased or entered into any contract or commitment to purchase any
material quantity of raw materials or supplies, or sold or entered into any
contract or commitment to sell any material quantity of property or assets,
except (i) normal contracts or commitments for the purchase of, and normal
purchases of, raw materials or supplies, made in the ordinary course business,
(ii) normal contracts or commitments for the sale of, and normal sales of,
inventory in the ordinary course of business, and (iii) other contracts,
commitments, purchases or sales in the ordinary course of business;
13.   written off or been required to write off any notes or accounts receivable
in an aggregate amount in excess of $2,000;
14.   written down or been required to write down any inventory in an aggregate
amount in excess of $ 2,000;
15.   entered into any collective bargaining or union contract or agreement; Or
16.   other than the ordinary course of business, incurred any liability
required by generally accepted accounting principles to be reflected on a
balance sheet and material to the business or financial condition of Vacation
and their subsidiaries taken as a whole.
(h)   Compliance with Law. The operations of Vacation and its Subsidiaries have
been conducted in accordance with all applicable laws and regulations of all
Governmental Bodies having jurisdiction over them, except for violations thereof
which are not likely to have a material adverse effect on the business or
financial condition of Vacation and its Subsidiaries, taken as a whole, or which
would not require a payment by Vacation or its Subsidiaries in excess of $2,000
in the aggregate, or which have been cured. Neither Vacation nor any of its
Subsidiaries has received any notification of any asserted present or past
failure by it to comply with any such applicable laws or regulations. Vacation
and its Subsidiaries have all material licenses, permits, orders or approvals
from the Governmental Bodies required for the conduct of their businesses, and
are not in material violation of any such licenses, permits, orders and
approvals. All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.
- 10 -

--------------------------------------------------------------------------------





8.   Notices. Any notice which any of the parties hereto may desire to serve
upon any of the other parties hereto shall be in writing and shall be
conclusively deemed to have been received by the party at its address, if
mailed, postage prepaid, United States mail, registered, return receipt
requested, to the following addresses:
If to R3 TECH:             Stan Kolaric
123 West NYE LN STE 129
Carson City, Nv
89706


If to Vacation:               c/o Randall J. Lanham, Esq.
28562 Oso Parkway
Unit D
Rancho Santa Margarita, CA 92688
Telephone: (949) 858-6773
Facsimile: (949) 858-6774


 11.   Successors. This Agreement shall be binding upon and inure to the benefit
of the heirs, personal representatives and successors and assigns of the
parties.
12.   Choice of Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, and the parties submit to the
exclusive jurisdiction of the courts of Texas  in respect of all disputes
arising hereunder.
13.   Counterparts. This Agreement may be signed in one or more counterparts,
all of which taken together shall constitute an entire agreement.
14.   Confidential Information. Each of R3 TECH and Vacation hereby acknowledges
and agrees that all information disclosed to each other whether written or oral,
relating to the other's business activities, its customer names, addresses, all
operating plans, information relating to its existing services, new or
envisioned products or services and the development thereof, scientific,
engineering, or technical information relating to the others business, marketing
or product promotional material, including brochures, product literature, plan
sheets, and any and all reports generated to customers, with regard to
customers, unpublished list of names, and all information relating to order
processing, pricing, cost and quotations, and any and all information relating
to relationships with customers, is considered confidential information, and is
proprietary to, and is considered the invaluable trade secret of such party
(collectively "Confidential Information"). Any disclosure of any Confidential
Information by any party hereto, its employees, or representatives shall cause
immediate, substantial, and irreparable harm and loss to the other. Each party
understands that the other desires to keep such Confidential Information in the
strictest confidence, and that such party's agreement to do so is a continuing
condition of the receipt and possession of Confidential Information, and a
material provision of this agreement, and a condition that shall survive the
termination of this Agreement. Consequently, each party shall use Confidential
Information for the sole purpose of performing its obligations as provided
herein.
- 11 -

--------------------------------------------------------------------------------





15.   Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.
16.   Costs and Expenses. Except as otherwise specifically set forth herein,
each party will bear its own attorneys, brokers, investment bankers, agents, and
finders employed by, such party. The parties will indemnify each other against
any claims, costs, losses, expenses or liabilities arising from any claim for
commissions, finder's fees or other compensation in connection with the
transactions contemplated herein which may be asserted by any person based on
any agreement or arrangement for payment by the other party.
17.   Attorney's Fees. Should any action be commenced between the parties to
this Agreement concerning the matters set forth in this Agreement or the right
and duties of either in relation thereto, the prevailing party in such Action
shall be entitled, in addition to such other relief as may be granted, to a
reasonable sum as and for its Attorney's Fees and Costs.
18.   Finders. R3 TECH and Vacation represents and warrants that there are no
finders or other parties which have represented R3 TECH or Vacation in
connection with this transaction which have not received appropriate
compensation.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
For and on behalf of:R3 TECHNOLOGIES, INC.
By:  _/s/Stan Kolaric________________________________
Stan Kolaric
President


For and on behalf of:Vacation Home Swap, Inc.
a Nevada corporation


By:  _/s/ Fank Drechsler______________________________
Fank Drechsler
Chief Executive Officer






 
 
- 12 -

--------------------------------------------------------------------------------